DETAILED ACTION
In application filed on 05/22/2019, Claims 1-21 are pending. Claims 1-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 15, 16 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McGuiness [US20180024155A1]
Regarding Claim 1, McGuinness teaches connecting interface (104, 204a, 204b, 304a, 404a, 504a, 604, 704, 804) [Abstract, ‘microfluidic diagnostic chip’] for fluidically interconnecting microfluidic channels (102, 202) [Abstract, ‘microfluidic channels coupled’], the connecting interface) [Abstract, ‘microfluidic diagnostic chip’] comprising one or more substrates (114, 116) [Abstract, ‘a substrate’; “or more…” is interpreted as optional];  which collectively define:
a first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205] which includes a connecting region (110) [Para 0036, mixing region, ref. 250] for fluidically connecting the first microfluidic channel (102) [Para 0034-0036, ref. 205] to a second microfluidic channel (202) [Para 0034-0036, ref. 205], and at least one slit (108) [Para 0012, ‘fluidic slot’; Fig. 3, ref 120] in an outer surface (120) [Para 0012, ‘extending through’; Fig, 2-3, as structurally arranged’] of one of the one or more substrates  (114, 116) [Abstract, ‘a substrate’; “or more…” is interpreted as optional], wherein the at least one slit (108) [Para 0012, ‘fluidic slot’; Fig. 3, ref 120] provides a fluid passage from the outer surface (120) [Para 0012, ‘extending through’; Fig, 3, as structurally arranged’]  to the connecting region (110) [Para 0036, mixing region, Fig. 2,  ref. 250]  of the first microfluidic channel (102) [Para 0034-0036, ref. 205]. 
This limitation “provides a fluid passage …” is interpreted as a method of intended use given patentable weight to the extent of effecting the plurality of fluidic Please see MPEP 2114(II) for further details; 
and the at least one slit (108) [Para 0012, ‘fluidic slot’; Fig. 2-3, refs 120] has at least one dimension extending [ Annotated Fig. 2, ‘as structurally arranged’] beyond the connecting region (100) [Para 0036, mixing region, Fig. 2,  ref. 250] along a direction (d1, d2) parallel to the outer surface (120) [Para 0012, ‘extending through’; Fig, 2-3, as structurally arranged’].


    PNG
    media_image1.png
    681
    1253
    media_image1.png
    Greyscale

Annotated Fig.2, McGuinness

Regarding Claim 3, McGuinness teaches the connecting interface of claim 1, wherein the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels 

Regarding Claim 4, McGuinness teaches the connecting interface of claim 1, wherein the at least one slit (108) [Para 0012, ‘fluidic slot’; Fig. 3, ref 120] is a plurality of slits [Para 0012, ‘fluidic slot’; Fig. 3, refs.120, ‘as structurally arranged’].

Regarding Claim 5, McGuinness teaches the connecting interface of claim 4, wherein the plurality of slits (108) [Fig. 3, refs.120, ‘as structurally arranged’] are arranged in parallel [Fig. 3, refs.120, ‘as structurally arranged’].

Regarding Claim 6, McGuinness teaches the connecting interface of claim 1, wherein a longitudinal direction [Fig. 3, refs.120, ‘as structurally arranged’] of the at least one slit (108) [Fig. 2-3, refs.120, ‘as structurally arranged’] is parallel [Fig. 2-3, refs.120, ‘as structurally arranged’] to a longitudinal direction [Fig. 2-3, refs.120, ‘as structurally arranged’] of the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. Fig. 2, ref. 205] at the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250].

Regarding Claim 8, McGuinness teaches the connecting interface of claim 1, wherein the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels 
Regarding Claim 9, McGuinness teaches the connecting interface of claim 8, wherein there are a plurality of slits 15 (108) [Fig. 2-3, refs.120, ‘as structurally arranged’]  in the outer surface (120) [Para 0012, ‘extending through’; Fig, 3, as structurally arranged’]  , and wherein each sub-channel (420a, 402b, 402c, 402d) [Fig. 2, ‘as structurally arranged’] of the plurality of sub-channels [Fig. 2-3, ‘as structurally arranged’] is associated [ Fig. 2-3, ‘as structurally arranged’] with a respective slit ( 108a, 108b, 108c, 108d) [Fig. 2, refs.120, ‘as structurally arranged’; Para 0036]  which provides a fluid passage between the outer surface (120) [Para 0012, ‘extending through’; Fig,2, as structurally arranged’] and the sub-channel (420a,402b, 402c, 402d) [Fig. 2, ‘as structurally arranged’] and which extends in a direction parallel to a longitudinal direction of the sub-channel. [Fig. 2, ‘as structurally arranged’]. This limitation “which provides a fluid passage…” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluidic slots  which each microfluidic channel leads away from, may be fluidly coupled at a distal end to a distal end of another microfluidic channel (205) leading away from a second fluidic slot (120), where these two microfluidic channels (205) form a combined microfluidic channel (215) Please see MPEP 2114(II) for further details.

Regarding Claim 10, McGuinness teaches the connecting interface of claim 8, wherein there are a plurality of slits (108) [Fig. 2-3, refs.120, ‘as structurally arranged’] in the outer surface (120) [Para 0012, ‘extending through’; Fig, 3, as structurally arranged’], and wherein each slit (108) [Fig. 2-3, refs.120, ‘as structurally arranged’] extends across [Annotated Fig. 2, ‘as structurally arranged’]  each one of the plurality of sub-channels (402a, 402b, 402c, 402d) [Annotated Fig. 2, ‘as structurally arranged’].

Regarding Claim 14, McGuinness teaches the connecting interface of claim 1, wherein a portion of the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205]  at the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250] has a first width [Annotated Fig. 2, ‘as structurally arranged’] and another portion of the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205] outside the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250] has a second, smaller, width, [Annotated Fig. 2, ‘as structurally arranged’] such that the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205]  forms a chamber [ Fig. 2, structurally arranged’] at the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250].



Regarding Claim 20, McGuinness teaches the diagnostic device comprising the connecting interface (104, 204a, 204b, 304a, 404a, 504a, 604, 704, 804) of claim 1 [See Claim 1 rejection]. The claimed “diagnostic” is interpreted as a method of intended use [Abstract, Para 0001, 0012]. Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by McGuiness [US20180024155A1].
Regarding Claim 2, McGuinness teaches the connecting interface of claim 1, wherein the one or more substrates [Abstract, ‘a substrate’; “or more…” is interpreted as optional]. The claimed “or more” is interpreted as optional comprise:
a first substrate (114) [Abstract, ‘a substrate’; Fig. 2-3, ref. 240] which includes the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205], wherein the connecting region (110) [Para 0036, mixing region, Fig. 2,  ref. 250] of the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205] is arranged in a first surface [ Annotated Fig. 2, ‘as structurally arranged]  (118) of the first substrate (114) [Abstract, ‘a substrate’; Fig. 2-3, ref. 240], and
being arranged on the first surface (118) [Annotated Fig. 2, ‘as structurally arranged], wherein said at least one slit (108) [Para 0012, ‘fluidic slot’; Fig. 3, refs.120, ‘as structurally arranged’]is arranged in an outer surface (120) [Para 0012, ‘extending through’; Fig, 3, as structurally arranged’]  of the ; to provide a fluid passage between the outer surface (120) [Para 0012, ‘extending through’; Fig, 3, as structurally arranged’] of the  to the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250] of the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; 
This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the plurality of fluidic slots in fluid communication with a mixing region such that such that the plurality of fluids are to mix, where a plurality of microfluidic channels each coupled to a respective one of the plurality of fluidic slots to receive a plurality of fluids from the plurality of fluidic slots, [Para 0012]. Please see MPEP 2114(II) for further details; 
McGuinness does not teach “a second substrate (116)”
However, one having ordinary skill in the art at the time the invention was made would recognize this  limitation as nothing more than the duplication of parts of the substrate  for a multiple effect and could seek the benefits of multiplexing to speed up sample processing and analysis. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding Claim 7, McGuinness teaches the connecting interface of claim 1, wherein a longitudinal direction [Fig. 3, refs.120, ‘as structurally arranged’]  of the at least one slit (108) [Fig. 2-3, refs.120, ‘as structurally arranged’]  forms an angle in relation to a longitudinal direction [Fig. 2-3, refs.120, ‘as structurally arranged’]  of the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. Fig. 2, ref. 205] at the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250].
McGuinness does not teach “forms an angle”
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.

Regarding Claim 17, McGuinness teaches the connecting interface of claim 1, wherein the at least one slit (108) [Para 0012, ‘fluidic slot’; Fig. 2-3, refs 120]   is disposed along the outer surface (120) [Para 0012, ‘extending through’; Annotated Fig, 2; Fig. 3, as structurally arranged’].
McGuinness does not teach that the at least one slit (108) is curved along the outer surface (120).
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape of the one slit, to effect the determination of the optimal shape and could seek the benefits associated with the one slit having a curved shape along the outer surface.  Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.

Regarding Claim 18, McGuinness teaches the microfluidic connection for fluidically interconnecting microfluidic channels (102, 202), the microfluidic connection comprising:

 including a second microfluidic channel (202) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205] arranged at said outer surface (120) [Para 0012, ‘extending through’; Fig, 3, as structurally arranged’] to intersect [Fig. 3, ‘as structurally arranged’] said at least one slit (108) [Fig. 3, refs.120, ‘as structurally arranged’]  for fluidically connecting the second microfluidic channel (202) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205] to the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205]. 
McGuinness does not teach a “further substrate (117)”
However, one having ordinary skill in the art at the time the invention was made would recognize this  limitation as nothing more than the duplication of parts of the substrate for a multiple effect and could seek the benefits of multiplexing to speed up sample processing and analysis. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding Claim 21, McGuinness teaches the diagnostic device comprising the microfluidic connection of claim 18 [See Claim 18 rejections].

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by McGuiness [US20180024155A1] in view of Pugia et al. [US20080257754A1]

McGuinness does not teach “along radial directions in relation to a center (C)”
Pugia teaches “along radial directions [Para 0049, ‘parallel path’] in relation to a center (C) [Para 0049, ‘center of disk’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGuinness to incorporate “along radial directions in relation to a center (C)” as taught by Pugia, motivated by the need for each parallel path to receive a portion of the sample through a capillary ring 16 which is then vented through the center of the disk [Pugia, Para 0049]. Doing so allows for the parallel path to receive a sample distributed from a sample chamber located in a ninth radial position to effect the operation of the device. 

Regarding Claim 12, McGuinness teaches the connecting interface of claim 11, wherein the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250] ; in a cross-section parallel to the outer surface (120) [Para 0012, ‘extending through’; Fig, 3, as structurally arranged’], and wherein the plurality of slits (108) each extends beyond [Fig. 2-3, refs.120, ‘as structurally arranged’] ;
McGuinness does not teach “a circular shape in”; “circular shape along one of said radial directions”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGuinness to incorporate “a circular shape in”; “circular shape along one of said radial directions” as taught by Pugia, motivated by the need for disk containing sixteen parallel paths, where each parallel path of the to receive a portion of the sample through a capillary ring 16 which is then vented through the center of the disk [Pugia, Para 0049]. Doing so allows for the parallel path to receive a sample distributed from a sample chamber located in a ninth radial position to effect the operation of the device. 

Regarding Claim 13, McGuinness teaches the connecting interface of claim 11, wherein the first microfluidic channel (102) [Abstract, ‘plurality of microfluidic channels coupled’; Para 0034-0036. ref. 205] includes a closed end (112) [Annotated Fig. 2, ‘as structurally arranged’], wherein the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250] is arranged at the closed end (112) [Para 0036, mixing region, Fig. 2, ref. 250].

Regarding Claim 15, McGuinness teaches the connecting interface of claim 1, wherein the connecting region (110) [Para 0036, mixing region, Fig. 2, ref. 250] includes a micropillar array (601).
McGuinness does not teach “a micropillar array (601)”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGuinness to incorporate “a micropillar array (601)” as taught by Pugia, motivated by the need for a mixing chamber 220 providing space and microstructures for mixing the blood sample with the liquid from well 218, where the weir or groove assures complete purging of air and helps in the uniform distribution of liquid [Pugia, Para 0039, 0052]. Doing so allows for the advantaged associated with the uniform distribution of fluid and air purging to be gained in the microfluidic device. 

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over by McGuiness [US2018/0024155A1] in view of Cox et al. [US20070048189A1]
Regarding Claim 19, McGuinness teaches the microfluidic connection according to claim 18, further comprising:
an adhesive layer (119) arranged between said outer surface (120) [Para 0012, ‘extending through’; Annotated Fig, 2; Fig. 3, as structurally arranged’] and the further substrate (117),
wherein the adhesive layer (119) has an opening (121) overlapping at least a portion of the at least one slit (108) [Fig. 2-3, refs.120, ‘as structurally arranged’] in the outer surface (120) [Para 0012, ‘extending through’; Annotated Fig, 2; Fig. 3, as structurally arranged’] for fluidically connecting Fig. 2, ‘as structurally arranged’]  the first microfluidic channel (102) [Para 0034-0036, ref. 205] to the second microfluidic channel (202) [Para 0034-0036, ref. 205],
McGuinness does not teach “an adhesive layer (119)”; “has an opening”
Cox teaches “an adhesive layer (119)” [Para 0038-0039, ‘adhesive flexible sheet. ’]; “has an opening [Para 0072, ‘can optionally partially or completely correspond to outlet region ref. 40; Fig. 10]”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McGuinness to incorporate “an adhesive layer having an opening”; as taught by Cox, motivated by the need for the adhesive layer 14 can optionally partially or completely correspond to outlet region 40 . 

Response to Arguments
Applicant’s arguments, see Page 6, filed on 12/23/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1, 3-6, 8-10, 15-16, and 20 have been fully considered but they are not persuasive.
Applicant argues:
[McGuinness discloses a plurality of slots extending through a substrate, and a
plurality of microfluidic channels each coupled to a respective one of the plurality of slots.
Thereby, a connecting interface according to claim 1, in an embodiment having a plurality ( or more than one) slits, differs from McGuinness in that the plurality of slits provides a fluid passage to the connecting region of the first microfluidic channel. An advantage of this is that by having a plurality of slits, the sensitivity to misalignment is further reduced. Having a plurality of slits may also reduce the flow resistance at the connection. In another example where a connecting interface according to claim 1 has one slit, the present invention clearly is novel over McGuinness-McGuinness discloses a plurality of microfluidic channels, but does not disclose an alternative with just one slit.]
Applicants arguments with respect to the independent amended Claim 1 has been considered and Examiner respectfully disagrees. 

Examiner suggests to Applicant to further include technical features that will structurally distinguish the Applicant’s invention from that of McGuiness. 

Applicant’s arguments, see Page 6, filed on 12/23/2021, with respect to the 35 U.S.C. §103 rejections on Claims 2, 7, 17-18, and 21 have been fully considered but they are not persuasive.
Applicant argues:
[Even if Pugia or Cox discloses the elements that each is cited for, they do not
make up for the deficiencies of McGuiness as described above. Claims 2, 7, 11-13, 16, 17-18, and 21 are believed allowable over the references for at least this reason, and Applicant respectfully requests withdrawal of the rejections]. 
Applicants arguments with respect to the independent amended Claim 2, 7, 11-13, 16, 17-18, and 21 has been considered and Examiner respectfully disagrees. 
Examiner maintains that Pugia  and Cox cure the deficiencies of McGuiness as described the final rejections of Claims 1-21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797